         Case 4:20-cv-00671-BRW Document 4 Filed 07/01/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

LATREL PHIPPS                                                                  PETITIONER

VS.                          NO. 4:20-cv-00671-BRW-JTR

LAFAYETTE WOODS, Sheriff,
Jefferson County, Arkansas                                                   RESPONDENT


                                          ORDER

       I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray (Doc. No. 3). No objections have been filed. After careful review, I

approve and adopt the Recommended Disposition in all respects.

       Accordingly, the Petition for a Writ of Habeas Corpus under 28 U.S.C. ' 2241 (Doc. No.

1) is DENIED, and this case is DISMISSED with prejudice.

       A Certificate of Appealability is DENIED. See 28 U.S.C. § 2253(c).

       IT IS SO ORDERED, this 1st day of July, 2020.



                                                  Billy Roy Wilson _______________
                                                  UNITED STATES DISTRICT JUDGE
